PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Sandstrom, Mark, Henrik
Application No. 13/297,455
Filed: 16 Nov 2011
For: Maximizing Throughput of Multi-user Parallel Data Processing Systems
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the petition to withdraw holding of abandonment filed  “REQUEST TO WITHDRAW THE HOLDING OF ABANDONMENT filed May 5, 2016. 

The petition is DISMISSED.

The application became abandoned April 4, 2016, for failure to timely submit the appeal forwarding fee in response to the Examiner’s Answer mailed February 10, 2016. No payment of the appeal forwarding fee was received. On April 28, 2016, a Notice of Abandonment was mailed.

The Examiner’s Answer stated, in pertinent part:

Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

Petitioner cites 37 CFR 41.20 and states, in pertinent part:

Based on the above info, Applicant’s understanding is that “the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013” is nil, i.e., besides the fee for filing a notice of appeal, which the Applicant paid on 2015-06-01 when filing the Notice of Appeal, there is no incremental “fee for filing a brief required by 37 CFR 41.20(b)”.

Accordingly, Applicant believes that its actions, including payment of fees, for the Appeal of the final rejection of the present application, fall under the condition of “unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013” mentioned in the Examiner’s Answer, and therefore, the conditional requirement to pay an appeal forwarding fee does not apply for the present case.

	(Emphasis in original)

Petitioner’s argument has been considered, but is not persuasive.

	37 CFR 41.45 states, in pertinent part:

(a) Timing. Appellant in an application or ex parte reexamination proceeding must pay the fee set forth in § 37 CFR 41.20(b)(4) within the later of two months from the date of either the examiner's answer, or a decision refusing to grant a petition under § 1.181 of this chapter to designate a new ground of rejection in an examiner's answer.

(b) Failure to pay appeal forwarding fee. On failure to pay the fee set forth in § 37 CFR 41.20(b)(4) within the period specified in paragraph (a) of this section, the appeal will stand dismissed.

MPEP§ 1208.01 states, in pertinent part:

Effective March 19, 2013, the fee for filing an appeal brief in an application or ex parte reexamination was reduced to $0 and a new fee was added for forwarding the appeal to the Board after the mailing of an examiner's answer. Failure to pay this appeal forwarding fee results in the dismissal of the appeal. In the event that appellant fails to timely pay the fee, the appeal is dismissed by rule and the examiner should proceed as indicated in MPEP § 1215 regardless of whether a separate paper is mailed dismissing the appeal. The requirement to pay the appeal forwarding fee is waived when the appeal brief fee was paid before March 19, 2013. As long as the waiver is in effect, applicants having paid the appeal brief fee before March 19, 2013 will not be required to pay the appeal forwarding fee. This waiver only applied in an appeal in which the appeal brief and its corresponding appeal brief fee were filed before March 19, 2013 and where applicant seeks to reinstate an appeal in such application prior to the Board issuing a decision on the appeal filed prior to March 19, 2013.

As an example, suppose the applicant filed an appeal brief, including payment of the appeal brief fee, on March 18, 2013 and a final Board decision issued in the appeal on March 16, 2015. Following the Board decision the applicant timely files a request for continued examination under 37 CFR 1.114 on May 17, 2015. After prosecution of the RCE before the examiner, the applicant files a new notice of appeal and an appeal brief. The applicant would be required to pay the appeal forwarding fee within the period specified in 37 CFR 41.45(a) to continue with the appeal.



In this application, an examiner’s answer was mailed February 10, 2016. No decision refusing a request to designate a new ground of rejection in the examiner’s answer was mailed. 

Furthermore, no appeal brief was filed, or appeal brief fee paid, prior to March 19, 2013. As such, timely payment of the appeal forwarding fee as required by 37 CFR 41.20(b) was required to maintain the appeal. In this regard, MPEP § 1215.04 states, in pertinent part:

III. DISMISSAL BECAUSE APPEAL FORWARDING FEE WAS NOT PAID

As provided in 37 CFR 41.45(b) and MPEP § 1208.01, if the appeal forwarding fee set forth in 37 CFR 41.20(b)(4) is not paid within the period set forth in 37 CFR 41.45(a), the appeal will stand dismissed. 

Applications having no allowed claims will be abandoned. Claims which are allowable except for their dependency from rejected claims will be treated as if they were rejected. However, as provided in MPEP § 1214.07, if an amendment has been filed which obviously places an application in condition for allowance, regardless of whether the amendment is filed with an RCE, the primary examiner may recommend that the amendment be entered. Note also MPEP § 1002.02(d), which requires the concurrence of the supervisory patent examiner. 

In the absence of payment of the appeal forwarding fee, the appeal was held dismissed, and, in the absence of any allowable claims, the application was properly held abandoned.

The petition is therefore dismissed.

Any request for reconsideration must be filed within TWO (2) MONTHS of the date of this decision. This time period may not be extended. 37 CFR 1.181(f).

ALTERNATIVE VENUE

Petitioner may wish to consider filing a petition under 37 CFR 1.137(a), which now provides that if the delay in reply by applicant or patent owner was unintentional, a petition may be filed pursuant to this section to revive an abandoned application.

A grantable petition pursuant to this section must be accompanied by:

(1) The reply required to the outstanding Office action or notice, unless previously filed;


(3) Any terminal disclaimer (and fee as set forth in § 1.20(d)) required pursuant to paragraph (d) of this section; and 

(4) A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to this section was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

Petitioner is further reminded that on March 2, 2020, the USPTO published Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay (insert citation when available).  The Notice indicates, inter alia, that when a petition to revive an abandoned application is filed more than two years after the date the application became abandoned, the USPTO will require additional information.  

The appeal forwarding fee must be paid with the petition to revive.

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop Petition
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450

By FAX:		(571) 273-8300
Attn: Office of Petitions

By hand:		Customer Service Window
Mail Stop Petition
Randolph Building
401 Dulany Street
Alexandria, VA 22314

1 
Telephone inquiries related to this decision should be directed to the undersigned at 571-272-3231.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        

Encl:		PTO/SB/64 (12-20) Petition For Revival of an Application for Patent Abandoned Unintentionally Under 37 CFR 1.137(a)





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)